Pee Cubiam.
This is defendant’s motion toi strike out plaintiff’s complaint, or, in the alternative, to strike out paragraph 10 thereof.
The facts alleged in the complaint, material to' this motion, arc, in effect, as follows: That the defendant was, on certain days, engaged i-n the business of manufacturing’ cement, and, in connection with such business, operated a quarry; that the plaintiff was employed by defendant as a helper in such quarry; that, due to the negligence of the defendant, the pumps in the quarry did not function, as a result of which the shaft where the plaintiff was directed to work became filled with water to a depth of from one to two feet; that the water was of a character dangerous to health, and that as a result of working in it on the days in question, plaintiff be*369came 111, and one of his legs became diseased so that an amputation was necessary.
The gravamen of the action thus alleged is the careless and negligent failure of the defendant “to provide the plaintiff with a reasonably safe place in which to perform his work,” and “to provide the said plaintiff with reasonably safe tools, appliances', apparatus, machinery, hoots or other clothing, ways and means with which to perform the said work.”
Paragraph 10 of the complaint alleges that “although the defendant was then and there well aware of the sick and diseased condition of the plaintiff, the defendant then and there carelessly and negligently failed to provide the plaintiff with any medical assistance or other means of being cured.”
We think paragraph 10 must he stricken out.
In a. common law action for negligence such as this, although an employer must answer to an employe in damages for all loss pro-ximately resulting, including physicians’ and surgeons’ charges,'yet, in the absence of contract, there is no duty on the part of an employer to provide medical assistance or other means of being cured to an ill and diseased employe, even though the illness or disease arose from the negligence of the employer. 18 R. C. L. 506; 26 Cyc. 1049, and cases there collected.
The complaint as amended, by striking out paragraph 10 thereof, may stand.